Judge COZORT
dissenting.
I disagree with the majority’s conclusion that respondent’s service credits transferred from the Local System to the State System constitute “membership service” which must be included when evaluating respondent’s eligibility to purchase military credits at a reduced rate. I base my opinion on the plain meaning of the statutory provisions which apply in the case below.
N.C. Gen. Stat. § 135-4(m) (1990) imposes a three-year time limitation “after the member first becomes eligible” for any “member” who chooses to purchase the credits at a discounted price. An individual is entitled to purchase such credits upon completion of ten years of membership service. N.C. Gen. Stat. § 135-4(7) (1990). An examination of the terms “member” and “membership service” *646indicates that petitioner should not have been precluded from purchasing his military credits at the lower rate on the basis of failing to make a timely request. “Member” includes “any teacher or State employee included in the membership of the System as provided in G.S. 135-3 and 135-4.” N.C. Gen. Stat. § 135-1(13) (Cum. Supp. 1991). “Membership service” is defined as “service as a teacher or State employee rendered while a member of the Retirement System.” N.C. Gen. Stat. § 135-1(14) (Cum. Supp. 1991). Finally, “Retirement System” means “the Teachers’ and State Employees’ Retirement System of North Carolina as defined in G.S. 135-2.” N.C. Gen. Stat. § 135-1(22) (Cum. Supp. 1991). These terms, placed within the context of N.C. Gen. Stat. § 135-4(m) (1990), indicate that a consideration of local retirement system credits in determining the time limit for purchasing the discounted credits was excluded from the provision. No mention of local retirement credits is present anywhere in the statute. Had the legislature intended to include local retirement system credits in the calculation, then an appropriate provision could have been written into the statute.
I agree with the trial court that petitioner was not eligible until November 1987 to purchase the military credits at a reduced rate and that his request in November 1988 was timely. I vote to affirm the lower court’s judgment, and I respectfully dissent.